Carter, J.,

dissenting.

The specific objections presented in the brief of counsel to the eighth instruction given at the trial are found by the court to be untenable, and in my judgment this ought to end our investigation of the assignment of error based upon this charge. In Southern Express Company v. VanMeter, 17 Fla. 783, text 796, 35 Am. Rep. 107, it is said that while it is within the power of the court to look beyond the brief of counsel and examine other errors, still such is not the practice of appellate courts unless the record discloses a case of want of jurisdiction or the case is attended with peculiar circumstances calling for such action; that our rule (then No. 15, now No. 21) requires that the brief shall contain the points of law and fact relied upon in argument with a reference to the authorities intended to be cited. In recent years the almost uniform practice of the court in civil and criminal cases has been to treat as abandoned all assignments of error not argued. Hayes v. Todd 34 Fla. 233, 15 South. Rep. 752, and cases cited therein; Thomas v. State, 36 Fla. 109, 18 South. Rep. 331, and according to the ruling.in the latter case, followed in Porter v. Parslow, 39 Fla. 50, 21 South. Rep. 574, where the brief of plaintiff in error contains simply a bare statement that a ruling is erroneous, no reasons being given, no principles of law stated and no authorities cited, an assignment of error.based upon such ruling will be treated as abandoned • for failure to argue same unless the error complained of is so glaring or patent that no argument is needed, to demonstrate it. There can be no doubt that a party can waive errors committed against him, not jurisdictional in their character, and that by the practice of this court grounds of error not *579assigned or not argued are regarded as waived. This principle has been frequently applied to entire assignments of error, as I have shown, and in Jordan v. Sayre, 24 Fla. 1, 3 South. Rep. 329, it is held that although a ruling upon demurrer involving several grounds is assigned as error generally, the court will treat as abandoned any ground of demurrer not argued, and consider only the points made and argument advanced in the brief. I am unable to see why a different rule should prevail in regard to an assignment based upon an instruction given. We review the action of the judge in the one case as well as in the other, and if the party complaining can waive a ground of demurrer by failing to argue it, he can waive a defect in the instruction by failing to suggest the defect in his brief. We have also in several instances declined to consider certain grounds of a motion to quash an indictment which were not noticed in the briefs, although embraced in the general assignment of error that the court erred in denying the motion to quash. There are no special circumstances in this case calling upon the coart to go outside of the brief of counsel in search of grounds of error embraced in the assignment of errors but not insisted upon or even suggested to us by the party appealing. We should not undertake in every case to consider the propriety of instructions assigned as error from every standpoint presented by the facts of the case unaided by counsel who complains of the error and without even a suggestion as to the particular defect we may find as the result of our investigation. I do not believe our practice and rules o f court regarding the struct me of briefs require us to do this, but on the contrary I believe that they authorize and require us to confine our investigation to the particular points presented in argument *580except under peculiar .circumstances which do not exist here. Hereafter counsel need only argue that an instruction is ferroneous in some particular view no matter how untenable, and this will put upon, the court the labor and burden unaided by counsel of determining the propriety of the instruction from every standpoint, and that too to reverse a judgment, and not to affirm it. I think •that the practice of the court as regulated by our written rules and decisions makes it incumbent upon the court to regard as waived all objections not suggested or argued, and does not require us to take up valuable time hunting for grounds of error not relied upon or suggested by the party appealing in order to reverse a judgment, that might be devoted to consideration of questions presented and argued in other cases awaiting our decision. .The great increase in the cases appealed to this court in recent years demands that we rigidly adhere to the practice we have adopted to enable us to: dispose of the business as rapidly as is consistent with our duty as judges, and I see no injustice in requiring plaintiffs in error to call to our attention by brief the points upon which he .relies and to refuse to consider any other point not suggested except as I have stated. Elliott’s App. Prac. § § 444, 445.